Case 6:20-cr-00097-JCB-JDL Document 163 Filed 03/25/21 Page 1 of 2 PageID #: 402




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 UNITED STATES OF AMERICA                     '
                                              '
 v.                                           '          No. 6:20-CR-97
                                              '
 SHY ANNE ROGERS (05)                         '


                         PRELIMINARY ORDER OF FORFEITURE

         The defendant, Shy Anne Rogers, entered into a plea agreement with the United

 States in which the defendant consented to the forfeiture of the defendant’s interest in

 $5,000.00 in United States currency, and all interest and proceeds traceable thereto,

 representing the amount of cash proceeds obtained by the defendant as a result of the

 offense alleged in Count One of the indictment, which charges a violation of 21 U.S.C. '

 846, conspiracy to possess with intent to distribute methamphetamine, for which the

 defendant is personally liable, pursuant to 21 U.S.C. ' 853 and 28 U.S.C. ' 2461.

         The United States has filed a Motion for Preliminary Order of Forfeiture for the

 cash proceeds obtained by the defendant in the amount of $5,000.00.

         IT IS ORDERED, ADJUDGED AND DECREED THAT:

         1.      The defendant, Shy Anne Rogers, shall forfeit to the United States the sum

 of $5,000.00 in United States currency and all interest and proceeds traceable thereto,

 representing property constituting, or derived from, proceeds obtained by the defendant,

 as a result of the offense alleged in Count One of the indictment, which charges a



 Preliminary Order of Forfeiture - Page 1
Case 6:20-cr-00097-JCB-JDL Document 163 Filed 03/25/21 Page 2 of 2 PageID #: 403




 violation of 21 U.S.C. ' 846, conspiracy to possess with intent to distribute

 methamphetamine, for which the defendant is personally liable, pursuant to 21 U.S.C. '

 853 and 28 U.S.C. ' 2461.

         2.      This order shall become final as to the defendant at the time of sentencing,

 and shall be made part of the sentence and included in the judgment, pursuant to

 Fed.R.Crim.P. 32.2(b)(4).

         3.      The United States may, at any time, move to amend this order of forfeiture

 to include substitute property having a value not to exceed $5,000.00 to satisfy the

 amount of cash proceeds forfeited by the defendant in whole or in part.

         4.      Because the forfeiture order will consist only of the forfeiture of cash

 proceeds obtained by the defendant, no ancillary proceeding will be required to

 adjudicate the interests of third parties in the forfeited property, pursuant to Rule

 32.2(c)(1).

         5.      The United States District Court shall retain jurisdiction in the case for the

 purpose of enforcing this order.




       So ORDERED and SIGNED this 25th day of March, 2021.




 Preliminary Order of Forfeiture - Page 2
